Roy Walker filed in this court a petition for writ of habeas corpus, alleging that he was *Page 116 
unlawfully imprisoned and restrained of his liberty in the county jail of Coal county by Thea Bonner, sheriff of said county.
He alleges that he had been arrested by the sheriff of Coal county and that on February 8, 1947, the Hon. W. B. Thornsbrough, county judge of said county, sitting as an examining magistrate, and after a preliminary examination, held said petitioner to answer to the district court of said county, without bail, upon a charge of rape in the first degree.
It was further alleged that petitioner had not been given a speedy trial as required by the Constitution and statutes of this state (Okla. Const. art. II, § 20; Tit. 22 O. S. 1941 § 812). This part of the petition was withdrawn at the hearing on the order to show cause; and on July 23, 1947, after a hearing, this court entered an order directing that petitioner be granted bail, pending his trial in the district court of Coal county. His bail was set at $1,500, said bond to be approved by the court clerk of Coal county, and when so approved, petitioner was to be released.
It is so ordered.